UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO
-------------------------------------------------------------------
                                                                 :
ERIN E. KIS,                                                     :
on behalf of herself and all others                              :
similarly situated,                                              :
                                                                 :    Case Nos. 4:18-cv-54
                      Plaintiffs,                                :              4:18-cv-34
                                                                 :
vs.                                                              :    OPINION & ORDER
                                                                 :    [Resolving Doc. 152]
COVELLI ENTERPRISES, INC.,                                       :
                                                                 :
                      Defendant.                                 :
                                                                 :
-------------------------------------------------------------------

JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:

          The parties in this FMLA labor case complain they have a discovery impasse. Plaintiffs

complain that Defendant wrongfully: (i) withheld Defendant’s CEO Sam Covelli from

deposition, (ii) withheld policy documents, (iii) withheld training videos, and (iv)

unnecessarily redacted nearly 1,200 documents. 1 The Court held a status conference

yesterday, resolving the dispute as follows.

          Defendant shall produce CEO Sam Covelli for deposition. Such deposition shall not

exceed three hours.

          Plaintiffs indicated that they may be able to obtain the sought policy documents and

training videos through pending third-party subpoenas. The Court defers ruling on the

request for policy documents and training videos until the pending third-party subpoenas

have been answered.

          Regarding the 1,200 redacted documents, Defendant shall produce to Plaintiffs non-



          1
              Doc. 152. Defendant responds. Doc. 156.
Case No. 4:18-cv-54
Gwin, J.

redacted versions of any non-privileged documents. Defendant shall produce to the Court

non-redacted versions of any privileged documents for in camera review, along with a

detailed privilege log.

       Plaintiffs shall refrain from publicly filing any Defendant-produced document marked

as confidential without prior notice to Defendant.

       Plaintiffs shall, no later than February 19, 2019, file a trial plan with the Court. That

plan should—at a minimum—propose which issues the jury will decide.



       IT IS SO ORDERED.



Dated: January 30, 2019                             s/     James S. Gwin
                                                    JAMES S. GWIN
                                                    UNITED STATES DISTRICT JUDGE




                                              -2-
